Citation Nr: 1449032	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-21 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include degenerative joint disease.

2.  Entitlement to service connection for a respiratory disability.


REPRESENTATION

Veteran represented by:	Baku N. Patel, Attorney


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was subsequently transferred to the RO in Chicago, Illinois.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

Virtual VA contains VA treatment records that were associated with the claims file after the last adjudication by the RO through the July 2011 Statement of the Case.  These records are essentially duplicative or redundant, and are not pertinent to the issues on appeal; therefore, a waiver of initial review by the AOJ is not necessary.  38 C.F.R. § 20.1304(c).  Also, although VBMS indicates that Social Security Administration records were associated with the file in December 2012, the July 2011 Statement of the Case indicates the RO did consider these records.

In the February 2009 notice of disagreement, the Veteran requested a DRO hearing, a request that he later withdrew.  Instead, an informal hearing was held in April 2010.

The issue of service connection for a right ankle disability, to include degenerative joint disease, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has no current respiratory disability that is related to his service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory condition have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran was provided full notice with regard to his service connection claim in January 2008, prior to the initial adjudication.  Further, all identified, available records have been obtained.    

VA provided a VA examination in May 2010 to determine to determine whether the Veteran had a current respiratory disability related to service.  The VA examiner considered all pertinent lay and medical evidence, and provided a definitive opinion supported by rationale.  With regard to this issue, the VA examination was adequate, and there is no argument to the contrary.

VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  There is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim decided herein.  See 38 U.S.C.A. § 5103A(a)(2). 

II.  Analysis
      
Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has a current respiratory disability that is related to his service.  The Veteran is competent to report his observable symptoms and history, including the onset and timing of respiratory difficulties, and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, he is not competent to diagnose a specific respiratory condition or the cause of his symptoms, as this requires testing and medical expertise.  Id.

The May 2010 VA examiner found, after considering the Veteran's reported symptoms and all pertinent medical evidence, the Veteran did not have a current respiratory disease, with consideration of.  Additionally, VA treatment records are negative for a diagnosis of a respiratory condition.  Rather, they contain multiple reports in which the Veteran's lungs were found to be clear or functioning within normal levels.  See, e.g., VA treatment records from January 2006, August 2006, and January 2008, including September 2005 normal lungs on chest X-ray.  There is no argument or indication that the Veteran's respiratory condition has changed since the VA examination.

The Veteran reported in his substantive appeal that he had "breathing problems" and at the VA examination that he had a chronic productive cough.  He is competent to report these symptoms.  These reports; however, lack credibility.  The Veteran has only reported pertinent symptoms on examination in conjunction with his claim for benefits and in statements needed to perfect his appeal.  He has not reported symptoms when asked to report complaints while seeking medical treatment or being evaluated for Social Security Administration benefits.  In any event, it would require medical expertise to be able to say that these symptoms are diagnostic of an underlying respiratory disability.  

The only documented medical opinion, considered the Veteran's reports, but concluded that there was no current underlying disability.

In sum, the most probative evidence shows that the Veteran does not have a current respiratory disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there was no current disability).  The preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim for a respiratory disability must be denied.  38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for a respiratory disability is denied.


REMAND

In a May 2011 addendum opinion to his May 2010 VA examination report, the VA examiner opined that the Veteran's current right ankle disability was not related to service.  In reaching this conclusion, the examiner did not take into account the Veteran's statements regarding the timing of his ankle symptoms.  An adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Ask the May 2010 VA examiner, or another examiner if that examiner is unavailable, to provide an addendum opinion.

The examiner should respond to the following:

Is the Veteran's current right ankle disability at least as likely as not (probability of 50 percent or more) related to service?

The examiner must provide an explanation for this opinion that takes into account the Veteran's reports as to the timing of his ankle symptoms.  

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  The Veteran's statements may not be rejected due solely to an absence of contemporaneous or corroborating medical evidence, although this may be considered with the other evidence of record.

If an opinion cannot be offered without resort to speculation, the examiner must state whether the inability is due to the lack of scientific or medical knowledge or the lack of evidence.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


